DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 1/14/2019 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on  10/9/2018 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al (10,542,885 B2) in view of Alasaarela et al (2015/0002817 A1).
:  
 Regarding claim 1, Flectcher et al discloses (refer to figure 1) a  portable retinal imaging apparatus (10) (column 4, lines 10-20)  for fundus imaging of an eye (18), said 
Flectcher et al discloses all of the claimed limitations except a non-transitory memory storing  (152) instructions executable by the processor; (g) wherein said instructions, when executed by the processor, perform steps comprising: (i) outputting said fixation target from said fixation display so that light is collected along said imaging path from a first retinal area of the eye.
Alasaarela et al a non-transitory memory storing instructions executable by the processor; (g) wherein  instructions, when executed by the processor (148), perform steps comprising: (i) outputting  fixation target (1704)  (figure 16)  from said fixation display so that light is collected along said imaging path from a first retinal area of the eye (paragraph 0088).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a non-transitory memory storing instructions and the processor with the fixation target and target display in to the Flectcher et al a portable retinal imaging 
Regarding claim 2, depends on claim 1, Flectcher et al discloses all of the claimed limitations except   triggering a flash of light from said light source in synchrony with capturing an image on said digital image sensor from this other retinal area of the eye; and (c) repeating steps (a)-(b) to capture multiple retinal areas of the eye which can be stitched together into a composite image having a field of view wider than the image captured on said digital image sensor. 
    Alasaarela et al discloses triggering a flash of light from said light source in synchrony with capturing an image on said digital image sensor from this other retinal area of the eye; and (c) repeating steps (a)-(b) to capture multiple retinal areas of the eye which can be stitched together into a composite image having a field of view wider than the image captured on said digital image sensor (paragraph 0101). 
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching retinal area of the eye and (c) repeating steps (a)-(b) to capture multiple retinal areas of the eye which can be stitched together into a composite image having a field of view wider than the image captured on digital image sensor
in to the Flectcher et al a portable retinal imaging apparatus for the purpose of preventing an overlap of the images of the exit pupil as taught by Alasaarela et al  (paragraph 0008).
Regarding claim 3, Flectcher et al discloses wherein light source (28) (figure 1) is further configured with a secondary source of light for use during a preview mode.  

 Alasaarela et al discloses by the processor (148), further comprises: (a) entering a preview mode in which said secondary light source is activated; (b) collecting light along said imaging path for receipt by  digital image sensor; (c) displaying still or video images of the eye as received by said digital image sensor; and (d) changing  fixation target to move the eye of the subject until a desired portion of the retina is positioned along said imaging path, prior to triggering a flash of light from  light source in synchrony with capturing a retinal image on digital image sensor. 
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a non-transitory memory storing instructions and the processor in to the Flectcher et al a portable retinal imaging apparatus for the purpose of preventing an overlap of the images of the exit pupil as taught by Alasaarela et al (paragraph 0008).
Regarding claim 5, Flectcher et al discloses wherein said secondary source of light is generated at a sufficiently low intensity and/or of a wavelength which is sufficiently separate from a visible spectrum of the eye, to prevent changing the imaging conditions of the eye (column 11, lines 35-40).  

Regarding claim 7, Alasaarela et al wherein fixation display (figure 16) is visible to another eye of the subject which is not being imaged on digital image sensor.  
Regarding claim 8, Alasaarela et al wherein apparatus is configured for either manual or automatic location adjustment of  fixation target(1704)  (figure 16)  to bring desired retina regions of eye into view on said digital image sensor.  
Regarding claim 9, Fletcher et al wherein  apparatus is configured for being mechanically and optically coupled to a mobile electronic device (12) containing a digital image sensor and configured for executing application programming for capturing retinal images on said digital image sensor (figure 1) (paragraph 0073).  
Regarding claim 10, Fletcher et al wherein said apparatus is configured for being controlled in response to communications from the mobile electronic device (12) (figure 1) (paragraph 0041 and paragraph 0073).  
Regarding claim 11, combination of Fletcher et al and Alasaarela et al discloses wherein apparatus is configured for changing the fixation target, and lighting output in response to swipe gestures and taps on the display screen of mobile electronic device (12).  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al (10,542,885 B2) in view of Alasaarela et al (2015/0002817 A1) further in view of  Macfougall (2015/0335239 A1).


Fletcher et al and Alasaarela failed to disclose detecting a motion of the apparatus, and delaying.
Macfougall discloses detecting a motion (i.e., processing unit connected with motion sensor processing unit output is based on the sensor output) (paragraph 0153).
It would have been obvious to one of ordinary skill in the art the time invention was made to provide motion sensor in to the Fletcher et al and Alasaarela a portable retinal imaging apparatus for the purpose of provides objective and reproducible measurement of eye movement as taught by Macfougall (paragraph 0007).
Regarding claim 13, Macfougall discloses, wherein said motion is detected by a motion detection device  selected from a group of motion detection devices consisting of accelerometers, inertial sensors, gyroscopes, pose sensors, and compasses (paragraph 0029, paragraph 0153).  
Allowable Subject Matter
4.    Claims 17-20 are allowed.
5.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 17 and 18  ,which include, a 
6.   Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
instructions configured for execution on the processor, further comprises localizing, monitoring, and tracking exact landmarks and pathology of the eye including selected from the group of ocular features consisting of nevi, neovascularization, and retinal drusen or hemorrhage known from either a previous or a current examination and wherein said instructions configured for execution on the processor, further comprises providing relative location information for structures within the eye which have been previously imaged, to assist in imaging those areas and in stitching of collected retinal images and  instructions configured for execution on the processor, further comprises compiling a retinal map for the eye of this subject in relation to the displayed fixation target, whereby specific retinal areas may be readily found when further imaging is to be performed.  
Conclusion
8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/19/2021